Case: 20-11078      Document: 00516134658         Page: 1    Date Filed: 12/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 16, 2021
                                  No. 20-11078
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Desmond J. Wells,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:18-CR-231-2


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Desmond J. Wells on appeal has
   filed a motion to withdraw and a brief that relies on Anders v. California, 386
   U.S. 738 (1967). Wells has not filed a response. We have reviewed counsel’s
   briefs and the relevant portions of the record reflected therein. We concur


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11078     Document: 00516134658          Page: 2   Date Filed: 12/16/2021




                                   No. 20-11078


   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2